409 F.2d 567
UNITED STATES of America, Appellee,v.Gilbert E. LAZAROFF, Appellant.
No. 481.
Docket 32951.
United States Court of Appeals Second Circuit.
Submitted April 9, 1969.
Decided April 14, 1969.

Before KAUFMAN, HAYS and FEINBERG, Circuit Judges.
Archibald Palmer, New York City, for appellant.
Jon O. Newman, U. S. Atty., for the District of Connecticut, Hartford, Conn., for appellee.
PER CURIAM.


1
Gilbert Lazaroff was convicted of willful failure to file a federal income tax return for the year 1963 in violation of 26 U.S.C. § 7203 after a jury trial in the United States District Court for the District of Connecticut. He appeals the judgment of conviction on the grounds that the evidence was insufficient to establish that his failure to file was willful, and that the United States Attorney's cross examination of him was improper. We find no merit in either contention.


2
Affirmed.